Citation Nr: 1512623	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hip.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a muscle bruise of the left thigh.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from June 1976 through December 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in July 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  The Board notes that the Veteran's treatment records since April 2011 have not been associated with the claims file.  These records are particularly relevant as the Veteran indicated during his February 2015 Board hearing that his treatment records from the Dublin VA Medical Center (VAMC) included treatment for a current left thigh disorder and a statement from his physician that his conditions were more likely than not due to his motor vehicle accident in 1977.  Accordingly, the AOJ should assist the Veteran in obtaining any outstanding VA medical records.  38 U.S.C.A § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159  (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Additionally, the AOJ should obtain outstanding evidence from the Social Security Administration (SSA).  The Veteran indicated in his Board hearing that he had applied for and had been granted disability benefits from the SSA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As the file indicates that the Veteran's SSA records may be relevant, the VA has an obligation to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and ask for information regarding any medical care providers who have provided treatment for any left hip, low back, or left thigh conditions since April 2011.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to any left hip, low back, or left thigh disabilities from any indicated VA Medical Centers since April 2011 and associate these records with the claims file.  If no treatment is indicated by the Veteran, records since April 2011 should be requested from the Dublin VAMC.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 
   
2. The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, and copies of any medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3. Following the above-directed development, and any other development deemed necessary, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

